DETAILED ACTION
This is the initial Office action for application SN 16/957,634 having an effective date of 24 June 2020 and a Foreign priority date of 25 December 2017 (Japan).  A preliminary amendment was filed on 24 June 2020.  Claims 1-12 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shin-Etsu Chemical Co. (JP-2014-031436).   
The Japanese document to Shin-Etsu [hereinafter referred to as “Shin-Etsu”] discloses a curable resin composition to which nanoparticles such as silica are added.  The silicone resin composition comprises (A-1) a compound having a structure represented by general formula (1) that has at least two aliphatic unsaturated groups per molecule, and/or (A-2) an organopolysiloxane which has a branched or three-dimensional structure, (B) an organic silicon compound which does not have an aliphatic unsaturated group and has at least two silicon atom-bonded hydrogen atoms per molecule, and (C) a hydrosilylation catalyst that contains a platinum group metal [0038].  
Shin-Etsu teaches that the curable resin composition can be used as a sealing material or the like [0099].  Shin-Etsu teaches that the silica may be surface treated with a silane coupling agent [0040].  Further, Shin-Etsu teaches that the curable resin composition may contain a silane coupling agent or the like as an adhesion-imparting agent [0094].  
Further, the curable resin composition disclosed in Shin-Etsu may contain an ester of acrylic acid or methacrylic acid, or the like, as an aliphatic unsaturated group-containing compound that undergoes an addition reaction with component (B) [0090], [0091].  
Shin-Etsu sets forth preparing a silicone composition that contains (A-1) 23 parts by mass of a silicone oil and 80 parts by mass of a silicone oil having differing formulas, (B) 30 parts by mass of a methylhydrogensiloxane, (C) 0.06 parts by mass of a hydrosilylation catalyst, 0.05 parts by mass of ethynylcyclohexanol and 3 parts by mass of  γ-glycidoxypropyltrimethoxy-silane, adding 2 parts by mass of nanosilica to 100 parts by mass of the silicone composition, and then homogeneously dispersing the nanosilica.  
Thus, the examiner is of the position that the curable resin composition disclosed in Shin-Etsu corresponds to the claimed silicone rubber composition.   
Claim Rejections - 35 USC § 103
Claims 1 and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al (US 2013/0071591).
Yamamoto et al [“Yamamoto”] disclose liquid curable silicone rubber compositions which is used for the production of a silicone rubber-coated woven fabric suitable for use in air-bags [0002].  Yamamoto discloses that the liquid curable silicone rubber composition contains the following components of (A), (B), (C), and (D) [0009]:
(A) an organopolysiloxane having one or more silicon atom-bonded alkenyl groups on average in one molecule, 100 parts by weight [0010];
(B) (B-1) an organohydrogenpolysiloxane having at least three silicon atom-bonded hydrogen atoms in one molecule, wherein at least one of the hydrogen atoms is present as a siloxane unit represented by the formula R1HSiO2/2 [0011];
(B) (B2) a linear organohydrogenpolysiloxane having one silicon atom-bonded hydrogen atom only at each of both terminals of the molecular chain and having no aliphatic unsaturated bond(s) in a molecule [0011];
(C) a hydrosilylation reaction catalyst; an amount to cure the composition [0013]; and
(D) a reinforcing silica fine powder in an amount of 0.1 to 50 parts by weight [0014].
Yamamoto further discloses that the liquid curable silicone rubber composition contains (E) an adhesion promoter in an amount of from 0.05 to 5 parts by weight [0015].  Examples of adhesion promoters include alkoxysilanes such as epoxy group-containing organoalkoxysilane and other epoxy-containing compounds [0047].  
Yamamoto discloses that the liquid curable silicone rubber composition is suitable for coating woven fabrics [0056].  Examples of the woven fabric include fabrics made of polyamide fibers such as Nylon 6, Nylon 66 and Nylon 46; fabrics made of polyester fibers such as polyethylene terephthalate and polybutylene terephthalate; polyacrylonitrile fiber fabric, aramid fiber fabric, and others [0056].  
Thus, the examiner is of the position that Yamamoto meets the limitations of the claimed silicone rubber composition (independent Claim 1), and the claimed composite material comprising the silicone rubber adhered to an organic resin such as nylons and polyethylene terephthalate (dependent claims 11-12).  
Allowable Subject Matter
Claims 2 and 3, wherein component (E) comprises at least one type of silazane compound, such as hexamethyldisilazane and/or tetramethyldivinyldisilazane, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    
EMcAvoy
May 23, 2022